Citation Nr: 1130125	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-13 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Entitlement to an increase in a 40 percent rating for residuals of a gunshot wound of the right leg with injury to Muscle Group XIV, with a compound comminuted fracture of the right femur, shortening of the right leg, and status post right total knee replacement.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from January 1956 to November 1957 and from October 1961 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 RO rating decision that, in pertinent part, recharacterized the Veteran's service-connected right leg disability (then listed as residuals of a gunshot wound of the right femur with shortening and a history of osteomyelitis) as residuals of a gunshot wound of the right leg with injury to Muscle Group XIV, with a compound comminuted fracture of the right femur, shortening of the right leg, and status post right total knee replacement, and assigned a temporary total convalescent rating (38 C.F.R. § 4.30) for the period from August 4, 2006 to September 30, 2007, as well as a 40 percent rating, effective October 1, 2007.  In June 2011, the Veteran testified at a Travel Board hearing at the RO.  

In an April 2009 statement, the Veteran's attorney raised the issues of entitlement to service connection for a left knee disability, bilateral hip disabilities, a low back disability, and for diabetes mellitus, all to include as secondary to the Veteran's service-connected residuals of a gunshot wound of the right leg with injury to Muscle Group XIV, with a compound comminuted fracture of the right femur, shortening of the right leg, and status post right total knee replacement.  The Veteran's attorney also appeared to raise the issue of entitlement to a total disability rating based on unemployability (TDIU rating).  At the June 2011 Board hearing, the Veteran's attorney also raised the issue of entitlement to service connection for post-traumatic stress disorder (PTSD).  Those issues are not before the Board at this time and are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran was last afforded a VA orthopedic examination in April 2007.  The diagnoses were residuals of a gunshot wound of the right upper leg with secondary fracture to the femur and a leg length discrepancy, as well as years of recurrent osteomyelitis.  The examiner indicated that the Veteran also developed secondary degenerative joint disease of the right knee and that he was status post a right total knee replacement with moderate to severe functional loss.  Scars secondary to the gunshot wound of the right leg with subsequent debridements, as well as secondary to a right total knee replacement, were also diagnosed.  

At the June 2011 Board hearing, the Veteran testified that he underwent an additional operation for osteomyelitis of the right knee in approximately 2008.  He also stated that there were VA treatment records dated since February 2009 which referred to a lot of the residuals of his service-connected right leg disability.  The Veteran further reported that he was unable to straighten his right leg all the way and that his right knee did not function like his left knee.  He also indicated that his right knee would give out on him.  

The Board notes that the Veteran has not been afforded a VA examination as to his service-connected residuals of a gunshot wound of the right leg with injury to Muscle Group XIV, with a compound comminuted fracture of the right femur, shortening of the right leg, and status post right total knee replacement, in well over three and a half years.  Additionally, due to the Veteran's hearing testimony at the June 2001 Board hearing, to include his report of additional surgery on his right knee, the record clearly raises a question as to the current severity of his service-connected residuals of a gunshot wound of the right leg with injury to Muscle Group XIV, with a compound comminuted fracture of the right femur, shortening of the right leg, and status post right total knee replacement.  Therefore, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As noted above, at the June 2011 Board hearing, the Veteran testified that he underwent an additional operation for osteomyelitis of the right knee in approximately 2008 and that there were VA treatment records dated since February 2009 which referred to a lot of the residuals of his service-connected right leg disability.  The Board notes that the claims file contains no record of any treatment (VA or private) for residuals of a gunshot wound of the right leg with injury to Muscle Group XIV, with a compound comminuted fracture of the right femur, shortening of the right leg, and status post right total knee replacement, since the April 2007 VA orthopedic examination.  

As there are possible further treatment records, including possibly VA treatment records, that may be pertinent to the Veteran's claim, they should be obtained.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for residuals of a gunshot wound of the right leg with injury to Muscle Group XIV, with a compound comminuted fracture of the right femur, shortening of the right leg, and status post right total knee replacement, since April 2007.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records (to include any records regarding surgery for osteomyelitis of the right knee) dated since April 2007 should be obtained.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of a gunshot wound of the right leg with injury to Muscle Group XIV, with a compound comminuted fracture of the right femur, shortening of the right leg, and status post right total knee replacement.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted, including X-ray, and all symptoms should be described in detail including information for rating such disability under Diagnostic Code 5314.  

Specifically, the examiner should conduct a thorough orthopedic examination of the right leg and provide diagnoses of any pathology found.  In examining the right leg, the examiner should document any limitation of motion (in degrees), to include providing the point at which painful motion begins.  The examiner should also indicate whether there is any guarding of the leg on motion and the degrees at which the guarding starts.  The examiner should further comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the Veteran's right knee has recurrent subluxation or lateral instability.  

The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right leg is used repeatedly over a period of time.  The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner should so state.  

3.  Thereafter, review the Veteran's claim for entitlement to an increase in a 40 percent rating for residuals of a gunshot wound of the right leg with injury to Muscle Group XIV, with a compound comminuted fracture of the right femur, shortening of the right leg, and status post right total knee replacement.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his attorney, and provide an opportunity to respond, before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


